Citation Nr: 0328433	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-04 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Whether the RO rating decision of January 26, 2001, was 
clearly and unmistakably in error in assigning a 10 percent 
rating for service-connected anxiety reaction with  post-
traumatic stress disorder from January 29, 1971, to March 25, 
1998.

Entitlement to a rating in excess of 10 percent for service-
connected anxiety reaction with post-traumatic stress 
disorder from January 29, 1971, to March 25, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1967 to January 1971, including service in the 
Republic of Vietnam from September 1968 to September 1969, 
and from April 1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal for revision of the rating decision of 
January 26, 2001 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, on the basis 
of clear and unmistakable error (CUE) in assigning a 10 
percent rating for service-connected post-traumatic stress 
disorder from January 29, 1971, to March 25, 1998.  

This case was previously before the Board in December 2000, 
at which time the Board determined that a rating decision of 
March 1972 denying service connection for a nervous condition 
was clearly and unmistakably in error.  The case was returned 
to the RO for promulgation of a new decision, with 
consideration of his claim for an increased rating for his 
service-connected PTSD.  

A rating decision of January 26, 2001, granted service 
connection for anxiety reaction with PTSD, evaluated as 10 
percent disabling, effective January 29, 1971; as 30 percent 
disabling , effective March 25, 1998; and as 50 percent 
disabling, effective August 5, 1999.  A temporary total 
disability rating was assigned under the provisions of 
38 C.F.R. Chapter 29, effective November 27, 1999; and a 
schedular evaluation of 50 percent was restored, effective 
February 1, 2000.  Basic Eligibility for Dependent's 
Educational Assistance Benefits under Chapter 35 was not 
established, and entitlement to special monthly compensation 
based upon being housebound or the need for aid and 
attendance from another individual were denied.  The claimant 
and his representative were notified of those actions and of 
his right to appeal by RO letter of March 19, 2001.  

A timely Notice of Disagreement was received from the 
claimant's attorney in June 2001 taking issue with the 
ratings assigned by the rating decision of January 26, 2001.  

A Statement of the Case was provided the claimant and his 
representative on March 7, 2002, addressing the issue of 
whether the rating decision of January 26, 2001, was clearly 
and unmistakably in error in assigning a 10 percent 
evaluation for the claimant's service-connected PTSD from 
January 29, 1971, to March 25, 1998.  In his Substantive 
Appeal (VA Form 9), submitted August 29, 2002, the claimant 
specified that a rating in excess of 10 percent is warranted 
for "the grant of an earlier effective date for service 
connection."  In a VA Form 646, submitted by the claimnt's 
representative in May 2000, the claimant's representative 
identified the issue on appeal as whether the RO rating 
decision of January 26, 2001, was clearly and unmistakably in 
error in assigning a 10 percent rating for service-connected 
post-traumatic stress disorder from January 29, 1971, to 
March 25, 1998.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The United States Court of Appeals for Veterans Claims (the 
Court) has further held that claims seeking revision of 
previous rating decisions on the grounds of clear and 
unmistakable error (CUE) are not conventional appeals, but 
rather are requests for revision of previous decisions.  CUE 
is fundamentally different from any other kind of action in 
the VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for benefits.  
Thus, a "claimant", as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001).  

The Board notes that a Statement of the Case, dated in March 
2002, notified the claimant and his representative of the law 
and regulations applicable to claims for revision of rating 
decisions based upon allegations of CUE; and the provisions 
of the VA's Schedule for Rating Disabilities applicable to 
the evaluation of mental disorders prior to and on and after 
November 7, 1996.  


FINDINGS OF FACT

1.  In a rating decision of January 26, 2001, the RO granted 
an earlier effective date of service-connection, and 
determined that an initial 10 percent evaluation was 
warranted for the veteran's service-connected anxiety 
disorder with PTSD from February 29, 1971, to March 25, 1998; 
the veteran was notified of that decision and of his right to 
appeal, and filed a timely Notice of Disagreement.  

2.  The rating decision of January 26, 2001, assigning an 
initial 10 percent evaluation for service-connected anxiety 
disorder with PTSD from February 29, 1971, to March 25, 1998, 
was not a final decision, and a valid claim of clear and 
unmistakable error has not been presented with respect to 
that decision.  


CONCLUSION OF LAW

The rating decision of January 26, 2001, assigning a 10 
percent evaluation for the veteran's service-connected 
anxiety disorder with PTSD from February 29, 1971, to to 
March 25, 1998, was timely appealed and does not constitute a 
final decision; a valid claim of clear and unmistakable error 
in that rating decision has not been presented.  38 U.S.C.A. 
§ 7105 (West 2000); 38 C.F.R. § 3.105 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the veteran served on active duty in the United 
States Army from November 1967 to January 1971, including 
service in the Republic of Vietnam from September 1968 to 
September 1969, and from April 1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal for revision of the rating decision of 
January 26, 2001 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, on the basis 
of clear and unmistakable error (CUE) in assigning a 10 
percent rating for service-connected post-traumatic stress 
disorder from January 29, 1971, to March 25, 1998.  

Historically, the records shows that this case was previously 
before the Board in December 2000, at which time the Board 
determined that a rating decision of March 1972 denying 
service connection for a nervous condition was clearly and 
unmistakably in error.  The case was returned to the RO for 
promulgation of a new decision, with consideration of the 
veteran's claim for an increased rating for his service-
connected PTSD.  

A rating decision of January 26, 2001, granted service 
connection for anxiety reaction with PTSD, evaluated as 10 
percent disabling, effective January 29, 1971; as 30 percent 
disabling, effective March 25, 1998; and as 50 percent 
disabling, effective August 5, 1999.  A temporary total 
disability rating was assigned under the provisions of 
38 C.F.R. Chapter 29, effective November 27, 1999; and a 
schedular evaluation of 50 percent was restored, effective 
February 1, 2000.  Basic Eligibility for Dependent's 
Educational Assistance Benefits under Chapter 35 was not 
established, and entitlement to special monthly compensation 
based upon being housebound or the need for aid and 
attendance from another individual was denied.  The claimant 
and his representative were notified of those actions and of 
his right to appeal by RO letter of March 19, 2001.  

A timely Notice of Disagreement was received from the 
claimant's attorney in June 2001 taking issue with the 
ratings assigned by the rating decision of January 26, 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal for revision of the rating decision of 
January 26, 2001 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, on the basis 
of clear and unmistakable error (CUE) in assigning a 10 
percent rating for service-connected post-traumatic stress 
disorder from January 29, 1971, to March 25, 1998.  

This case was previously before the Board in December 2000, 
at which time the Board determined that a rating decision of 
March 1972 denying service connection for a nervous condition 
was clearly and unmistakably in error.  The case was returned 
to the RO for promulgation of a new decision, with 
consideration of his claim for an increased rating for his 
service-connected PTSD.  

A rating decision of January 26, 2001, granted service 
connection for anxiety reaction with PTSD, evaluated as 10 
percent disabling, effective January 29, 1971; as 30 percent 
disabling , effective March 25, 1998; and as 50 percent 
disabling, effective August 5, 1999.  A temporary total 
disability rating was assigned under the provisions of 
38 C.F.R. Chapter 29, effective November 27, 1999; and a 
schedular evaluation of 50 percent was restored, effective 
February 1, 2000.  Basic Eligibility for Dependent's 
Educational Assistance Benefits under Chapter 35 was not 
established, and entitlement to special monthly compensation 
based upon being housebound or the need for aid and 
attendance from another individual were denied.  The claimant 
and his representative were notified of those actions and of 
his right to appeal by RO letter of March 19, 2001.  

A timely Notice of Disagreement was received from the 
claimant's attorney in June 2001 taking issue with the 
ratings assigned by the rating decision of January 26, 2001.  

A Statement of the Case was provided the claimant and his 
representative on March 7, 2002, addressing the issue of 
whether the rating decision of January 26, 2001, was clearly 
and unmistakably in error in assigning a 10 percent 
evaluation for the claimant's service-connected PTSD from 
January 29, 1971, to March 25, 1998.  In his Substantive 
Appeal (VA Form 9), submitted August 29, 2002, the claimant 
specified that a rating in excess of 10 percent is warranted 
for "the grant of an earlier effective date for service 
connection."  In a VA Form 646, submitted by the claimnt's 
representative in May 2000, the claimant's representative 
identified the issue on appeal as whether the RO rating 
decision of January 26, 2001, was clearly and unmistakably in 
error in assigning a 10 percent rating for service-connected 
post-traumatic stress disorder from January 29, 1971, to 
March 25, 1998.

A Statement of the Case was provided the claimant and his 
representative on March 7, 2002, addressing the issue of 
whether the rating decision of January 26, 2001, was clearly 
and unmistakably in error in assigning a 10 percent 
evaluation for the claimant's service-connected PTSD from 
January 29, 1971, to March 25, 1998.  In his Substantive 
Appeal (VA Form 9), submitted August 29, 2002, the claimant 
specified that a rating in excess of 10 percent is warranted 
for "the grant of an earlier effective date for service 
connection."  In a VA Form 646, submitted by the claimnt's 
representative in May 2000, the claimant's representative 
identified the issue on appeal as whether the RO rating 
decision of January 26, 2001, was clearly and unmistakably in 
error in assigning a 10 percent rating for service-connected 
post-traumatic stress disorder from January 29, 1971, to 
March 25, 1998.







CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER




REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



